Title: To James Madison from Pierre Samuel Du Pont de Nemours, 25 July 1815
From: Du Pont de Nemours, Pierre Samuel
To: Madison, James


                    
                        
                            Eleutherian-Mill near Wilmington Delaware,25 juillet 1815.
                            Monsieur le Président,
                        
                        Je comptais partir aujourd’hui pour aller rendre mes devoirs à Votre Excellence.
                        Quoique je me croie bien rétabli d’une indisposition qui m’a tourmenté pendant quelques Semaines, mes Enfans ont craint que la grande chaleur que j’éprouverais a Baltimore, et dans la route de Baltimore à Washington, me causât une rechute; et ils m’ont engagé a remettre mon Voyage au mois d’Octobre, en me disant d’ailleurs que je Serais plus Sur de vous trouver à la Ville vers la fin de la Saison et aux approches de la Réunion du Congrès.
                        Ce retardement m’afflige. J’ai une très grande Impatience de Vous présenter mon respect, de vous remercier des bontés que vous avez bien voulu me temoigner en tant d’occasions, et de renouveller entre vos mains mon Hommage aux Etats-Unis.
                        Quand ils se formerent, j’étais déja dans les Places influentes, et je tâchai avec quelque Succès de leur rendre les Services qui pouvaient dépendre de moi. Je leur ai donné mes Fils, dèsqu’ils Sont devenus des Hommes. Vous avez approuvé ce que j’ai ecrit Sur le plan à Suivre dans la formation de leurs Ecoles, de leurs Collèges et de leur Université. Et je crois que Mr.

Jefferson a communiqué à Votre Excellence mes idées sur les changemens que leur indèpendance commerciale de l’Europe, qui me parait marcher à grands pas et a besoin d’en faire encore, pourra exiger dans le Systême de leurs Finances. Je leur apporte, et aux nouvelles Républiques qui Se forment Sur votre Continent, le travail de mes derniers jours.
                        L’Europe aussi tournera aux Républiques. Elle y sera conduite par les fautes et les Guerres de Ses Emperours et de Ses Rois. Quelques Etats croiront pouvoir Se reposer dans les Monarchies à Chambre des Pairs; et les Rois paraissent S’y resigner, à la charge de nommer leurs Pairs en [sic] d’en disposer. C’était un pas à la fin du 17eme. Siècle. Mais il ne Suffit plus aujourd’hui; et l’Angleterre elle même changera Son Gouvernement, après avoir odieusement, et inutilement Dieu merci, Songé a changer le vôtre. Votre belle maxime Américaine: nul Homme ne nait Magistrat, Législateur, ni Juge, a coupé la racine de ces Institutions Féodales qui, en établissant des Princes et des dignités héréditaires, confiaient à la Flatterie le Soin de cultiver l’Orgueil dès la premiere Enfance, chez tous les Chefs des Sociétés. Je prie Votre Excellence, Monsieur le Président, d’agréer mon profond Respect.
                        
                            
                                DuPont (de Nemours)
                            
                        
                    
                    
                        Je prends, avec bien de la Reconnaissance, la liberté d’user de la Permission que vous m’avez donnée de faire passer, Sous le couvert de vos dépêches à votre Legation en France, les Paquets que j’envoie à ma Femme quand ils Sont un peu considérables.
                        Celui qui est ici joint contient trois Mémoires pour l’Institut.
                        Je Serai bien obligé a Votre Excellence d’avoir la Bonté de ne pas l’oublier.
                        J’ai déja prié Monsieur le Secrétaire d’Etat de vouloir bien faire passer une lettre à Madame la Duchesse de Courlande par votre Légation à Londres.
                        Voulez vous bien me permettre de joindre encore ici une Lettre pour Madame Barlow.
                    
                 
                    CONDENSED TRANSLATION
                    Was counting on leaving today to pay his respects to JM. Believed that he had thoroughly recovered from an indisposition that had tormented him for some weeks, but his children were afraid that the heat at Baltimore and on the road from that city to Washington would cause a relapse. They made him promise to postpone his trip to October, and told him, besides, that he would be more likely to find JM in the city closer to the meeting of Congress. The delay is painful to Du Pont de Nemours. He is quite impatient to present his respects to JM, to thank him for his many favors, and to declare his allegiance to the United States once again. When that country was founded, Du Pont de Nemours was already in positions of influence, and endeavored with some success to render the new nation what service he

could. He gave the United States his sons, as soon as they became men. He submitted a plan for establishing schools, colleges, and a university in the United States, which JM approved. And he believes that his ideas on the changes to the United States’ financial system that may become necessary owing to that country’s growing commercial independence from Europe were communicated to JM by Mr. Jefferson. Brings the work of his last days to the United States and to the new republics forming on their continent. Europe will also turn to republics because of the faults and the wars of her emperors and kings. Some countries will believe that they can rely on monarchies with chambers of peers, and the kings appear to be resigning themselves to the burden of naming and placing their peers. This was a step at the end of the seventeenth century. But today it will no longer suffice, and England herself will change her government, after having odiously, and, thank God, uselessly considered changing that of the United States. The fine American maxim: No man is born a magistrate, a legislator, or a judge, has cut the root of these feudal institutions which, by establishing princes and hereditary rank, entrusted to flattery the task of cultivating pride from earliest childhood in all the chiefs of societies. Adds in a postscript that he gratefully makes use of JM’s permission to send large packets to his wife under cover of government dispatches to the U.S. legation in France. Encloses one containing three memoirs for the Institute and will be much obliged to JM for remembering it. Has already asked the secretary of state to forward a letter to the Duchess of Courland through the U.S. legation at London. Begs permission to enclose a letter for Mrs. Barlow as well.
                